Title: From George Washington to Major General Stirling, 30 December 1777
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord,
Valley forge 30th Decr 1777.

The bearer presents the horse to you, which I offered in exchange for your black—In the Summer, when I first got him, he had the appearance of a fine, and handsome horse—at present (by neglect at Bethleham) his appearance is altered. He was purchased for me by Colo. Moylan as a horse of Six yrs old, & I believe him to be sound, knowing nothing to the contrary. he goes rough, equal I believe to your black, and has no bad qualities that I know of; however, as I have no oppertunity of sending the black to my home at present your Lordship may try the other, & judge from the experiment of the eligibility of the Swap—In the mean time yours may, or may not, as you choose it, stand in my Stable; as I design him for no other purpose than a stud

horse for the use of my Mares in Virga. I am with sincere esteem & Affecte Yr Lordships most Obt

Go: Washington

